JUSTICE McNAMARA dissenting: I respectfully dissent from the majority’s conclusion that commitment of respondent to the Department of Corrections was inappropriate. As the majority concedes, very few alternatives were available to the court in the placement of respondent, and the record is clear that the able and experienced trial judge considered all possibilities before making his decision. Placing respondent on probation and allowing him to go home, where neither he nor his mother had any insight to his behavior, would have been disastrous. Understandably, in view of respondent’s repeated delinquent behavior, placement in an institution designed for dependent or neglected children would have been impossible. The trial court also had before it the report that respondent’s delinquent behavior continued while he was at Audy Home. The trial court’s decision to commit respondent to the Department of Corrections was appropriate. I would affirm that decision.